Citation Nr: 0719752	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a residual 
disability due to dislocated thumbs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied entitlement to service connection for 
hearing loss, a bilateral thumb disability, a bilateral knee 
disability, a bilateral hip disability, and a disability due 
to asbestos exposure.  The veteran filed a timely notice of 
disagreement of these issues and a statement of the case was 
issued.  However, the veteran only filed an substantive 
appeal for the issues of entitlement to service connection 
for hearing loss, a bilateral hip disability, a bilateral 
thumb disability, and a bilateral knee disability.  The Board 
finds that the issue of entitlement to service connection for 
a disability due to asbestos exposure is not before the Board 
for appellate review. 

The veteran testified before a Veterans Law Judge at the RO 
in February 2004. A transcript of this hearing is associated 
with the claims folder.  In a February 2007 letter, the Board 
notified the veteran that the Veterans Law Judge who 
conducted the hearing in February 2004 had resigned from the 
Board.  The Board informed the veteran that he had a right to 
another hearing before the Board.  The veteran did not 
respond to this letter or request an additional hearing.  
Thus, the Board will proceed with this matter.    

In a December 2004 decision, the Board denied the claims for 
service connection for a bilateral thumb, knee, and hip 
disability.  The issue of entitlement to service connection 
for hearing loss was remanded for additional development.  A 
timely appeal of the December 2004 decision was filed to the 
United States Court of Appeals for Veterans Claims (Court).  

In an October 2006 Order, the Court vacated the December 2004 
decision and remanded the issues of entitlement to service 
connection for a bilateral thumb, knee, and hip disability to 
the Board and instructed the Board to apply the appropriate 
standard when considering whether a VA examination was 
necessary pursuant to 38 U.S.C.A. § 5103A and to provide 
reasons and bases in the decision.  

In a May 2006 rating decision, entitlement to service 
connection for hearing loss was granted.  Thus, this issue is 
no longer before the Board for appellate review since this is 
a complete grant of the benefits sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Regarding the claim for service connection for a bilateral 
hip disability, the veteran asserts that while serving on the 
USS Henry L. Stimson in December 1964, he fell through a 
hatch and he hurt his hips.  The veteran states that he had 
also injured his back and because the back injury was the 
most painful, his hip injury was ignored.  The veteran also 
states that in February 1966, he went to sick call with 
numerous complaints and one complaint was for right hip pain.  
The veteran asserts that the hip pain was ignored.  At the 
hearing before the Board in February 2004, the veteran 
reported that he injured his hips when he fell through 
hatches.  The veteran stated that he also injured his hips 
while serving as lookout on a diesel submarine.  The veteran 
indicated that it was critical to clear the bridge rapidly, 
and he would go over the hole and into the hatch.  He would 
drop 15 feet to a steel deck.  The veteran stated that 
sometimes, he was able to grab some rails, and sometimes he 
went straight down.  

Service medical records show that the veteran sought medical 
treatment for mid back pain in December 1964.  The service 
medical record notes that the veteran had mid back pain after 
falling through a hatch.  The diagnosis was recurrent muscle 
strain.  Service examinations dated in June 1960, December 
1961, and October 1967, including the discharge examination, 
indicate that examination of the lower extremities was 
normal.  

There is evidence of a current hip disability and symptoms.  
A May 2004 x-ray examination of the hips and pelvis revealed 
symmetrical degenerative joint disease.  The veteran reported 
having hip pain for 40 years.  See the February 2002 VA 
treatment record.  VA treatment records dated in February 
2002 and August 2002 indicate that the veteran reported hip 
pain.  In a January 2004 statement, the veteran's spouse 
reported that since the 1970's, the veteran reported having 
hip pain.  The veteran and other lay persons are competent to 
report observable symptoms and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
and his spouse's statements of continuity of symptomatology 
since service can serve to satisfy the requirement for 
competent evidence that the disability may be related to 
service.  See Duenas, supra.  The Board finds that an 
examination is needed to obtain a competent opinion as to 
whether the veteran currently has a bilateral hip disability 
that is related to service, including the injury in service.  
38 U.S.C.A. § 5103A(d).

Regarding the claim for service connection for a bilateral 
knee disability, the veteran asserts that while serving on 
the USS Rasher in November 1961, he fell through the topside 
deck hatch into an after battery compartment.  The veteran 
indicated that the fall was about 15 feet to a steel deck.  
He indicated that he injured both knees, but the right knee 
hurt the most.  The veteran stated that the right knee was X-
rayed but nothing was found.  The veteran indicated that the 
left knee was not X-rayed.  The veteran reported that in 
December 1964, while aboard the USS Henry L. Stimson, he fell 
through a hatch again and he hurt his knees.

Service medical records show that in November 1961, the 
veteran sought medical treatment for pain in the right knee.  
The service medical record notes that the veteran reported 
that he had fallen through a hatch.  He had complaints of 
pain on movement and "grating."  Examination revealed 
moderate pain on applying weight to the right knee.  It was 
noted that the veteran had a bruise to the right knee on the 
medial aspect.  No treatment was indicated.  A December 1961 
re-enlistment examination report indicates that examination 
of the lower extremities was normal.  An October 1967 
discharge examination indicates that examination of the lower 
extremities was normal.

Private medical records show that in September 1998, the 
veteran underwent a left knee arthroscopy for a torn meniscus 
of the left knee.  In August 2000, he had complaints of pain, 
stiffness, and swelling in the left knee and a Magnetic 
Resonance Imaging (MRI) revealed a degenerative complex tear 
of the posterior horn of the medial meniscus with 
degenerative component.  A December 2001 VA Agent Orange 
examination report reflects a diagnosis of bilateral knee 
arthritis with a meniscus tear in the left knee.  A June 2002 
MRI of the left knee revealed an abnormal signal posterior 
horn of the medial meniscus; a small oblique tear could not 
be ruled out.  A June 2002 X-ray examination of both knees 
revealed varus deformity of both knees, more marked on the 
left.  Minor degenerative changes were noted which were 
commensurate with the veteran's age and there were no acute 
abnormalities.  In August 2002, the veteran underwent a 
second left knee arthroscopy.  The postoperative diagnosis 
was recurrent tear of the left medial meniscus, 
chondromalacia of the left medial tibial plateau, and 
chondromalacia patella.  In April 2003, the veteran underwent 
a right knee arthroscopy, a partial medial and lateral 
meniscectomy, and chondroplasty.  The diagnosis was 
chondromalacia of the medial femoral condyle, and medial and 
lateral meniscus tears of the right knee.  A June 2003 X-ray 
examination revealed findings of minimal degenerative joint 
disease of the right knee and degenerative joint disease, a 
slight increase with varus deformity, and effusion of the 
left knee.  In July 2006, the veteran underwent a total left 
knee arthroplasty.  

The veteran reported having knee pain for 40 years and it was 
getting worse.  See the February 2002 VA treatment record.  
In a January 2004 statement, the veteran's spouse reported 
that since the 1970's, the veteran reported having knee pain.  
The veteran's and his spouse's statements of continuity of 
symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  The Board finds that 
an examination is needed to obtain a competent opinion as to 
whether the veteran currently has a bilateral knee disability 
that is related to service, including the injury in service.  
38 U.S.C.A. § 5103A(d).

The veteran asserts that while serving on the USS Sargo, 
while at sea, there was an emergency with the external 
hydraulic system which required the veteran to quickly turn 
off the hydraulic pump.  The veteran reports that the switch 
was located high on the bulkhead and was the type that 
required pushing through a rubber shield to the "off" button.  
The veteran asserts that he tried to turn it off, but his 
thumb folded back to the wrist.  He put the thumb back in 
place.  The veteran indicates that he tried to turn off the 
switch with the other thumb, and the same thing happened, and 
he put the thumb back in place.  The veteran indicates that 
since he was on watch, he waited till he was relieved before 
going to see the corpsman.  The veteran asserts that the 
corpsman congratulated him on putting the thumbs back in 
place.  The veteran contends that he had to put them back in 
place because they hurt so much.  Service examinations dated 
in June 1960, December 1961, and October 1967, including the 
separation examination, indicate that examination of the 
upper extremities was normal.

Private medical records show that in February 1987, the 
veteran underwent a second steroid injection to the 
trapeziometacarpal joint on the left.  A June 1997 X-ray 
examination of the left thumb revealed grade one to two 
trapeziometacarpal arthritis with some sclerosis in the thumb 
basilar joint.  A September 1997 private medical record 
indicates that the veteran had left and right thumb pain.  
See also the October 1998 treatment record by Dr. K.G. which 
notes that the veteran reported left greater than right 
trapeziometacarpal arthritis pain.  An October 1998 X-ray 
examination revealed significant arthritis of the 
trapeziometacarpal joint with joint space narrowing and 
subchondromal sclerosis on the left.

The veteran reports that he has had symptoms of pain in his 
thumbs since service.  The Board finds that an examination is 
needed to obtain a competent opinion as to whether the 
veteran has a bilateral thumb disability that is related to 
service, including the injury in service.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the bilateral hip, knee, and 
thumb disabilities.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should report all current 
diagnoses.  If a diagnosis is identified, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the disability first manifested during 
the veteran's period of service, or is 
medically related to disease or injury in 
service, including the injuries described 
above.  The examiner should provide a 
rationale for the opinion.  If an opinion 
can not be rendered, the examiner should 
so state in the report. 

2.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




